Citation Nr: 1601429	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-25 811	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for retinopathy as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from December 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefit sought on appeal.  (Jurisdiction over the case was later transferred to the RO in Winston-Salem, North Carolina.)  The Veteran timely appealed the decision, and the Board remanded the issue, most recently in June 2014, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA medical opinion and then re-adjudicate the claim.  The AOJ obtained a VA addendum medical opinion in December 2014 and provided the Veteran a supplemental statement of the case (SSOC) in January 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to service connection for disability of the Veteran's children secondary to the Veteran's exposure to Agent Orange has been raised by the record in a November 2014 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran does not have retinopathy that has been caused or aggravated by his service-connected diabetes mellitus.



CONCLUSION OF LAW

Retinopathy is not proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in May 2007.  See id.  That letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, and what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA.  The letter further notified the Veteran what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records and lay statements of the Veteran and his family members, as well as post-service treatment from VA treatment providers.  The evidence of record also contains reports of examination requested by VA and performed in January 2011, March 2011, and August 2012, as well as an addendum medical opinion obtained in December 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations and medical opinions obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

The Veteran does not claim and the record does not show that retinopathy had its clinical onset in service or is otherwise related to active duty.  He contends that retinopathy developed secondary to, or has been aggravated by, his service-connected diabetes mellitus.  

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  This includes a disability made chronically worse by service-connected disability.  Section 1110 does not directly speak to awards of "service connection," but merely authorizes compensation for "disability," which the Court in Allen v. Brown, 7 Vet. App. 439, 448 (1995), construed to mean "impairment of earning capacity."  Section 1110 further requires that the disability have been caused by an injury or disease incurred or aggravated in service.  In its holding in Tobin v. Derwinski, 2 Vet. App. 34 (1991), the Court interpreted 38 CFR § 3.310 to require VA to grant "service connection" for the portion of the non-service-connected disability attributable to aggravation by the service-connected condition.  When read in tandem, the Court's rulings require VA to service connect the degree of aggravation of a non-service-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  38 C.F.R. § 3.310 (71 Fed. Reg. 52,744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Since VA had been complying with Allen and Tobin for more than a decade prior to amendment of 38 C.F.R. § 3.310, the aforementioned regulatory amendment effects no new liberalization or restriction in this appeal.  The changes were essentially non-substantive.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2013) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records are silent as to any complaints or diagnoses of eye problems.  He was first seen by VA treatment providers for eye examination in January 2007, at which time he was found to have no diabetic retinopathy or any other retinal pathology.  At a January 2007 VA examination conducted for a different claim, the Veteran was found to have had diabetes since 2006 and hypertension since at least 2001.  Similarly, at a March 2007 diabetic retinopathy surveillance consult, no diabetic retinopathy was diagnosed.  The Veteran was again seen in August 2007 for an eye consult; at that time, he was noted to have a hemorrhage in the left eye, but no diabetic retinopathy was found, although he was diagnosed with hypertension with mild hypertensive retinopathy.  At a July 2008 VA eye clinic visit, he was assigned a diagnosis of diabetes without retinopathy and hypertension with mild hypertensive retinopathy.  However, that treatment note also reflects a diagnosis of diabetes mellitus with mild non-proliferative retinopathy on the right, with no retinopathy on the left.  Similar seemingly-contradictory findings were entered in reports of eye clinic visits from July 2009, July 2010, and September 2011.  However, at a May 2010 diabetic retinopathy surveillance consult, the treatment provider specifically found no diabetic retinopathy to be present.  At subsequent visits in August 2012 and August 2013, the Veteran was again noted to have no diabetic retinopathy in either eye.  

The Veteran was provided VA examinations in January 2011, March 2011, and August 2012, and a VA addendum medical opinion was obtained in December 2014 to provide further clarity regarding his claimed retinopathy.  In the January 2011 examination, the Veteran reported having been diagnosed with retinopathy for two years and with diabetes mellitus for four years.  Ophthalmological evaluation revealed hypertensive retinopathy in both eyes, but no diabetic retinopathy was found to be present.  The examiner stated that "at present there are no visible signs of diabetic retinopathy by clinical examination.  However this does not rule out subclinical manifestations."  At a March 2011 VA examination concerning his diabetes mellitus, the Veteran complained of having an "infection in the right eye" for one year.  He was diagnosed with essential hypertension that was not aggravated by diabetes mellitus, and the examiner found him to have no eye complications secondary to diabetes mellitus.  Similarly, at a June 2012 general medical examination, the examiner found the Veteran's hypertension not to be due to or aggravated by his service-connected diabetes mellitus.  Report of the August 2012 VA examination reflects that the examiner diagnosed the Veteran with hypertensive retinopathy, not diabetic retinopathy, and opined that it is less likely than not that the Veteran's retinopathy was caused or aggravated by his service-connected diabetes mellitus.  However, in so finding the examiner incorrectly stated that "there were no records to show that there is diabetic retinopathy."  

To obtain further clarity concerning the Veteran's claim, and to address the contradictory findings of the VA eye clinic treatment providers concerning the presence of diabetic retinopathy, the Board obtained a VA addendum medical opinion in December 2014.  In that opinion, the VA examiner indicated that she had reviewed the Veteran's claims file, including the treatment records in question, and concluded that it is less likely than not that the Veteran experienced retinopathy that was caused or aggravated by diabetes mellitus.  In so finding, the examiner specifically noted that the Veteran has not been shown to have macular edema, decreased visual acuity, abnormalities of the posterior aspect of the eyes, or elevated intraocular pressure, which would indicate the presence of diabetic, rather than hypertensive, retinopathy.  The examiner further noted that, despite the apparent  diagnoses of diabetic retinopathy in July 2008, July 2009, July 2010, and September 2011, none of the diagnoses in question were accompanied by findings of any "medically-based, clinical evidence of retinopathy" that would suggest diabetes mellitus as a causative or aggravating factor.  Rather, the examiner concluded that the July 2008, July 2009, July 2010, and September 2011 findings in question "indicated a transient clinical manifestation of hypertensive retinopathy rather than a permanent change in the basement membranes, edemous macula and vascularity related to diabetic retinopathy."  The examiner further noted that the July 2008 treatment record specifically found the Veteran to have no macular edema, normal intraocular pressure, and a mild vessel pattern change that was attributable not to diabetes mellitus but to hypertension.  The examiner thus concluded that the July 2008, July 2009, July 2010, and September 2011 findings represented not diabetic retinopathy, but a "temporary change in the vessel pattern" due to hypertension.

The Veteran and his family members have submitted multiple statements in support of his claim.  The Veteran has contended that he believes he has retinopathy that is attributable to his diabetes mellitus.  Similarly, in April 2010, the Veteran's wife and daughter submitted a statement in which they contended that the Veteran had been diagnosed with "an eye infection from Diabetes and blood was in his eyes."  In addition, the Veteran's representative submitted a statement in December 2015 in which he argued that the Veteran's retinopathy should be service-connected because his hypertension, which caused the retinopathy, has been caused or worsened by his service-connected diabetes mellitus.  In support of this contention, the representative submitted several Internet articles documenting that "diabetes is a common contributor to the onset of hypertension."

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for retinopathy.  Because the question of whether a disability such as retinopathy is related to another disorder such as diabetes mellitus is a medical question requiring expertise, the Board relies upon the January 2011 and August 2012 VA examiners' opinions, as well as the December 2014 VA addendum medical opinion.  The examination reports reflect that the examiners comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiners offered rationales for their opinions that the Veteran's retinopathy was not likely related to service-connected diabetes mellitus, relying on the medical records and their medical expertise.  Specifically, the VA examiners concluded that the Veteran does not experience retinopathy that has been caused or worsened by diabetes mellitus, attributing the disorder instead to his non-service-connected hypertension.  When asked to clarify these findings in the context of the July 2008, July 2009, July 2010, and September 2011 apparent diagnoses of diabetic retinopathy, the December 2014 VA examiner found that the Veteran's diabetes mellitus had not, in fact, caused or worsened his retinopathy beyond its normal progression.  Rather, she gave multiple specific examples from the objective medical evidence of record-including evidence from the July 2008, July 2009, July 2010, and September 2011 treatment visits-in finding that any retinopathy present on those occasions was due not to diabetes but rather to hypertension.  She thus concluded that the Veteran's diagnosed retinopathy is not likely linked to his service-connected diabetes mellitus or made worse thereby, but is more likely due to his non-service-connected hypertension.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected diabetes mellitus and his retinopathy.  In so finding, the Board notes that each VA examiner has offered a negative opinion as to the possibility of an etiological link between the Veteran's retinopathy and his service-connected diabetes mellitus.  Further, although the August 2012 report did not specifically address the diagnoses of diabetic retinopathy, the December 2014 addendum opinion clearly explained why these diagnoses were in error.  Although the Veteran has contended that he currently suffers from retinopathy that is the result of his service-connected diabetes mellitus, the VA examiners' opinions all find that it is not likely that the disorder is related to diabetes mellitus.  Specifically, the December 2014 VA medical opinion goes into significant detail in explaining why any retinopathy diagnosed during the appeal period is due not to diabetes mellitus, but to the Veteran's non-service-connected hypertension.  In that connection, the Board acknowledges the contentions of the Veteran's representative in December 2015 concerning the possibility that his hypertension is related to diabetes mellitus.  However, as noted above, VA examiners in both March 2011 and June 2012 found the Veteran's hypertension not to be caused or aggravated by his diabetes mellitus; he is not currently service connected for hypertension; and he has never filed a claim for service connection for hypertension.  Thus, the Board finds this argument unavailing.

The Board has considered the Veteran's contentions that he experiences retinopathy that is etiologically related to service-connected diabetes mellitus.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed retinopathy on a secondary basis.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of retinopathy in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for retinopathy, that doctrine is not helpful to the Veteran in this instance.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for retinopathy is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


